Per Curiam.

Mandamus will not lie where there is a plain and adequate remedy in the ordinary course of law. State, ex rel. Pressley, v. Indus. Comm. (1967), 11 Ohio St. 2d 141, 40 O.O. 2d 141, 228 N.E. 2d 631, paragraph three of the syllabus. In State, ex rel. Wean United, Inc., v. Indus. Comm. (1988), 37 Ohio St. 3d 203, 524 N.E. 2d 896, we held that disputes involving handicap reimbursement are appealable under R.C. 4123.519. The availability of an R.C. 4123.519 appeal thus precludes appellants from relief in mandamus.
Based on our decision in Wean United, the judgment of the appellate court is hereby affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Wright and H. Brown, JJ., concur.
Douglas, J., concurs separately.